             Case 3:17-cr-00518-WHO Document 62 Filed 01/23/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                       CRIMINAL MINUTES

 Date: January 23, 2020              Time: 4 minutes             Judge: WILLIAM H. ORRICK
                                     2:10 p.m. to 2:14 p.m.

 Case No.: 17-cr-00518-WHO-1         Case Name: UNITED STATES v. Denson

Attorney for Plaintiff:      Lina Peng
Attorney for Defendant:      Jodi Linker
                             Defendant Tahren Denson – present, O/R

  Deputy Clerk: Jean Davis                           Court Reporter: Ana Dub
  Interpreter: n/a                                   Probation Officer: Alton Dural


                                           PROCEEDINGS

Parties appear for status conference regarding supervised release violation. Ms. Denson is expected to
complete the women’s residential treatment program at Center Point on February 12, 2020. She will
likely transition to her mother’s residence at that time. The state charges are still pending, and the
resolution of those charges will impact this action.

CASE CONTINUED TO: March 19, 2020 at 1:30 p.m. for further Status Conference.
